Lawton, J. (dissenting).
I respectfully dissent. In O’Brien v O’Brien (66 NY2d 576) it was recognized that a professional license obtained during a marriage constitutes marital property that may be separately valued and distributed. Once a license has had sufficient time to merge into a career, professional practice or business, however, it no longer has independent value (see, e.g., Marcus v Marcus, 137 AD2d 131, 139). If the license or degree merges into a private practice or business that is formed during a marriage, then the private practice or business, like any other business, regardless of when the license or degree was obtained, is marital property *947that must be valued and distributed (see, Van Ess v Van Ess, 100 AD2d 848; Litman v Litman, 93 AD2d 695, affd 61 NY2d 918).
If, on the other hand, a party who earns a degree or license during marriage does not go into business or private practice but, rather, as here, works for wages, the degree or license merges into a career. A career, whether it be in law, teaching, mechanics, or any other chosen field of endeavor, unlike a business or private practice, does not constitute marital property, nor can it be valued (see, Parlow v Parlow, 145 Misc 2d 850). In such cases other valuable marital assets (e.g., in this case, pension rights) are accumulated during the course of the marriage which upon divorce can be distributed.
Considering the length of the marriage and the extent of defendant’s career development, in my opinion any independent value attributable to his degree and teaching certificate merged into his educational career and no separate valuation of defendant’s enhanced earning capacity for the years remaining postdivorce in defendant’s working life is required or is appropriate.
Valuation of future enhanced earnings is only to be considered when there is insufficient time for the value of the license to merge into a practice or a career (O’Brien v O’Brien, supra). The majority’s holdings here and in Finocchio v Finocchio (162 AD2d 1044 [decided herewith]) have unnecessarily expanded the concept of enhanced earning capacity as a separate item to be valued and distributed to all circumstances where a license or degree is obtained during a marriage. Thus, whenever a degree or license is earned during a marriage, the other spouse will always be entitled to a percentage of his or her spouse’s enhanced earning capacity resulting from that enhancement for the remainder of that spouse’s working life. The license or degree, under the majority view, never fully merges into one’s career, practice or profession until one retires. Simply stated, the other spouse is entitled to a percentage of his or her spouse’s enhanced earnings for life. Such an approach in my opinion creates great inequities and, in the words of one court, ”transmute[s] the bonds of marriage into the bonds of involuntary servitude” (Severs v Severs, 426 So 2d 992, 994 [Fla]). An example of this inequity is that, under present New York law, the spouse of a person who starts a business during a marriage would only be entitled upon divorce to a percentage of the business’s present fair market value. That spouse would not be entitled to a percentage of the future enhanced earning capacity resulting from the *948operation of the business for the remaining years of his working life. There is no rational basis to discriminate between a spouse of one who earns a license during a marriage and a spouse of one who starts a business.
The majority’s holding also should be rejected for another, more practical reason. The majority’s holding that the spouse of any person who has acquired enhanced earning capacity during marriage should be entitled, upon divorce, to a percentage of the spouse’s enhanced earnings for the years remaining postdivorce in his working life cannot in fairness be limited to professional licenses. By way of example, postdivorce enhanced earning capacity valuation and distribution should, to be evenhanded, apply whether the enhancement occurs by degree or license (professional or plumber’s), by passing civil service exams, or by acquiring advanced skills, e.g., studying and becoming a master craftsman. It is both illogical and "indefensible elitism and offensive snobbery” to exclude such other less formal means of individual improvement (Scheinkman, 1988 Supp Practice Commentaries, McKinney’s Cons Laws of NY, Book 14, 1990 Pocket Part, Domestic Relations Law C236B:6, at 31). Enhanced earning skills which naturally occur during most individuals’ working lifetimes would under the majority’s holding be required to be valued and distributed. With both spouses enjoying careers these days, the majority’s holding will needlessly complicate and unduly protract the disposition of the growing number of divorce actions. Furthermore, by so holding, are we not also creating a form of permanent maintenance, reduced to present value, to which the other spouse is always entitled? The danger also exists that any contemporaneous maintenance award will result in double compensation. This danger is recognized in part by the majority’s decision to reduce the maintenance award by reason of its holding.
The Court of Appeals decision in O’Brien (supra) was never intended, in my opinion, to be expanded to create the result reached by the majority. In my opinion, we should reject the concept embodied here and in Finocchio (supra) that requires the valuation and distribution of a spouse’s postdivorce enhanced earning capacity. Such matters are best handled by maintenance awards, as stated by the Trial Justice in framing his awards in this case. (Appeals from judgment of Supreme Court, Onondaga County, Donovan J., on opn; Hurlbutt, J., on judgment—divorce.) Present—Dillon, P. J., Doerr, Green, Lawton and Lowery, JJ.